 Case 5:18-cv-01855-JGB-SP Document 14 Filed 10/11/18 Page 1 of 4 Page ID #:28

                                                                                ~~~
     1    GREEN TACO
          3812 PIERCE ST., SUITE J
     2    RIVERIDE CA 92503                                         ~~~~ ~~}~ ~!
                                                                                 ~r~ Z: ~~
     3                                                                -~~ ~~ ~ r::~`Y~~c~
                                                                    ~ ~r~;~ crsr          ~Qu~r'r
                                                                                     of c.1t~~~.
         Defendant In Pro Per                                               +~ 1 YERSID~
 4
                                                                   ~~ ~
 5

 6
                                         UNITED STATES DISTRICT COURT
 7
                                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9       JAMES RUTHERFORD,an individual                     Case No.: EDCV 18-1855-KK

10                         Plaintiff,
                                                            DEFENDANT GREEN TACO'S ANSWER
11              vs.                                         TO COMPLAINT

12
         GREEN TACO, business form unknown;
13       HYUNG SUNG INVESTMENT
         PROPERTIES,LLC,a California Limited
14       Liability Company; and DOES 1-10, inclusive,

15                        Defendants.

16                                                     1

17
                Defendant GREEN TACO (herein after "Defendant") hereby Answers Plaintiff's
18
         Complaint as follows:
19
20
            A. Defendant denies each and every allegation in the Complaint except those specifically
21
               admitted in this Answer.
22
23
            B. Defendant admits only parts of paragraph 12 as it relates to "the Business". Defendant
24
               does not know or have enough information to form a belief as to whether "the Property" is
25
               a facility open to the public.
26
27
           C. Defendant does not know or have enough information to form a belief as to whether
28
               the allegations in the following paragraphs are true: Paragraphs 1 through 4; Paragraphs 7

                                                        1
                                                    ANSWER
 Case 5:18-cv-01855-JGB-SP Document 14 Filed 10/11/18 Page 2 of 4 Page ID #:29



 1        through 1 l; Paragraphs 15 through 23; Paragraph 25; Paragraphs 30 through 34; and

 2        Paragraph 36.

 3
 4

 5                                         REQUEST FOR RELIEF
 6        WHEREFORE,the Defendant requests:
 7        1. Dismissal of the Plaintiff's action with prejudice;
 8        2. An order that Plaintiff shall take no relief from the complaint;
 9        3. The costs of suit incurred herein;
10        4. Such further relief the Court deems fair and just.
11

12        Dated: October 10, 2018
13                                           tic ~'1 ~i ~L1 ~'1~ ~.
14                                       Juan Jimenez for GREEN TACO,Defendant in Pro Per
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                    2
                                                  ANSWER
Case 5:18-cv-01855-JGB-SP Document 14 Filed 10/11/18 Page 3 of 4 Page ID #:30




 1   3812 PIERCE ST., SUITE J
     RIVERIDE CA 92503
 2
 3   Defendant In Pro Per

 4
 5

6                                    UNITED STATES DISTRICT COURT

 7                                  CENTRAL DISTRICT OF CALIFORNIA

8
     JAMES RUTHERFORD,an individLial                      Case No.: EDCV 18-1855-KK
9
                       Plaintiff,
10                                                        CERTIFICATE OF SERVICE BY MAIL
            vs.
11

12   GREEN TACO, business form unknown;
     HYUNG SUNG INVESTMENT
13   PROPERTIES, LLC, a California Limited
     Liability Company; and DOES 1-10, inclusive,
14
                       Defendants.
15

16
17

18          I,.Iuan Gonzalez, declare as follows:

19          My address is 17341 Irvine Blvd., Tustin CA,92780, which is located in the county of

20          Orange, where the mailing described below took place.

21
22          On October 10, 2018, I served the documents described as:

23
24         DEFENDAN"I,'S ANSWER

25

26          on all interested parties in this action by placing a true and correct copy thereof in a sealed

27         envelope, with first-class postage prepaid thereon, and deposited said envelope in the

28          United States mail at or in Tustin, California:



                                              Certificate of Mailing
Case 5:18-cv-01855-JGB-SP Document 14 Filed 10/11/18 Page 4 of 4 Page ID #:31




 1        Manning Law, APC

 2       4667 MacArthur Blvd., Suite 150

 3        Newport Beach, CA 92660

 4
 5       I declare under penalty of perjury that the foregoing is true and correct. Executed on

 6       October 10, 2018 at Tustin, California.

 7
           C~        ~°
 8
 9       Juan Gonzalez

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         Certificate of Mailing
